Citation Nr: 0629950	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
August 2005, at which time the Board remanded the case for 
further action by the originating agency.  

In February 2005, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Los Angeles RO.  A 
transcript of the hearing is of record.

The Board notes that during his hearing, the veteran appears 
to raise the issues of secondary service connection for liver 
and kidney disabilities.  These matters are referred to the 
originating agency for the appropriate action.


FINDING OF FACT

The veteran's residuals of a left ankle fracture are 
manifested by impairment of the tibia and fibula with a 
marked ankle disability.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, 
for residuals of a left ankle fracture have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5262, 5270, 5271 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
As explained below, the Board has determined that the 
evidence currently of record is sufficient to establish the 
veteran's entitlement to an increased rating for the 
residuals of his left ankle fracture.  Therefore, no further 
development is required with respect to that matter decided 
herein. 


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

In response to his claim for an increased rating, the veteran 
was provided a VA contract examination in May 2003.  The 
examiner noted that the veteran experienced an in-service 
fall that fractured both his ankle and fibula.  The veteran 
stated that he had problems walking and standing for any 
length of time and that his left ankle locks up and is 
accompanied by pain.  The veteran also described experiencing 
problems such as low back pain and a loss of balance 
resulting from his in-service fracture of his ankle and 
fibula.  Physical examination of the ankle joints showed no 
abnormalities, with no heat, swelling, effusion, instability, 
weakness, or abnormal movement; however, range of motion was 
limited by pain.  The diagnosis was residuals of a left ankle 
fracture with arthritis by X-ray.  The examiner also stated 
that the veteran should avoid prolonged standing, lifting, 
and walking.

Outpatient VA clinical records show that the veteran was seen 
from January 2000 to April 2005 with complaints of severe 
pain in his left ankle.  In March 2003 the veteran was noted 
to have minimal range of motion in his left ankle and was 
diagnosed with significant osteoarthritis with complete 
obliteration of the joint space.  In December 2004 and March 
2005 he was fitted with custom shoes and an ankle brace.  His 
VA orthopedic surgeon has recommended that the veteran 
undergo ankle fusion surgery.

In February 2005, the veteran testified at a hearing before 
the Board at the Los Angeles RO.  The veteran stated that his 
ankle disability has gotten progressively worse with symptoms 
such as excruciating pain that have impacted his ability to 
perform daily duties at home and at work.  He also stated 
that he is planning to undergo surgery to either rebuild or 
fuse his ankle.  The veteran described how he was scheduled 
to receive a special brace from VA to help alleviate his 
ankle pain and was currently prescribed naproxen and vicodin.

The veteran's most recent VA examination was conducted in 
October 2005. He reported experiencing chronic pain, 
stiffness, occasional swelling, giving way, excess 
fatigability, and occasional locking and snapping of his 
ankle.  He wears a custom therapeutic boot and an ankle 
brace.  The veteran also described flare-ups on a daily basis 
and stated that he has fallen twice at home, most recently in 
July 2005.  He stated that he was fired from his previous job 
at Magic Mountain as he was not able to walk throughout the 
premises all day due to his ankle.  In addition, the veteran 
reported that he has lost two to three days of work at his 
current job in the past six months because of his ankle, but 
because he is a relatively new employee, he is afraid to take 
off more time.

Upon physical examination, the examiner noted minimal 
swelling of the left ankle, with mild tenderness to palpation 
over the ankle joint.  Plantar flexion and dorsiflexion were 
limited.  The examiner found that that the veteran walked 
with an abnormal gait with the left foot externally rotated 
approximately 5-10 degrees.  March 2005 X-rays showed post-
traumatic arthritis of the left ankle with an irregularity to 
the distal tibia and evidence of prior trauma to the distal 
fibula, along with osteophytes formations and joint space 
narrowing of the tibiotalar joint.  Similarly, an MRI of the 
left ankle in May 2005 showed moderately severe degenerative 
osteoarthritis of the tibotalar joint with subchondral cyst 
formation and reactive bone marrow edema.  The examiner 
concluded that the veteran had a moderate to severe level of 
disability accompanying his severe osteoarthritis of the left 
ankle, although he also found that functional loss during 
flare-ups would not lead to a diminished range of motion.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2006).  

A 30 percent rating is warranted for ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsilflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

A 30 percent rating is warranted for impairment of the tibia 
and fibula with malunion and a marked knee or ankle 
disability.  A 40 percent rating requires nonunion of the 
tibia and fibula, with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

The veteran's left ankle disability is currently rated as 20 
percent disabling under Diagnostic Code 5271 for limitation 
of motion of the ankle.  A 20 percent rating is the maximum 
available under this Diagnostic Code and it is assigned for 
marked limitation of motion.  While an increased rating is 
possible under Diagnostic Code 5270 for ankylosis of the 
ankle, the medical evidence of record is negative for any 
evidence of ankylosis as the veteran's VA examinations and 
treatment records show that he retains the ability to move 
his ankle.  

Although the veteran's left ankle disability does not warrant 
an increased rating under Diagnostic Code 5271 for limitation 
of motion, the Board notes that 38 C.F.R. § 4.20 does allow 
for analogous ratings in certain cases.  The Board finds that 
the veteran's left ankle disability manifests a far more 
severe level of disability than merely limitation of motion 
and therefore more nearly approximates the rating criteria 
contemplated by Diagnostic Code 5262 for impairment of the 
tibia and fibula.  

Although a 30 percent rating under 5262 requires malunion of 
the tibia and fibula with marked ankle disability, the Board 
notes that the veteran's service medical records show that 
his left ankle and left fibula were both fractured during 
service, and post-service treatment records show that he has 
been diagnosed with severe osteoarthritis of the left ankle 
with complete obliteration of the joint space.  He wears a 
custom therapeutic boot and ankle brace and fusion of the 
joint has been recommended.  In addition, VA X-ray evidence 
has established that there is irregularity to the distal 
tibia, the distal fibula demonstrates evidence of prior 
trauma, and there are osteophyte formations and joint space 
narrowing of the tibiotalar joint.  

The Board finds that although the record contains no specific 
finding of malunion, a complete review of the symptoms 
associated with the veteran's disability establishes that he 
clearly has impairment of the tibia and fibula with a marked 
ankle disability.  When there is a question as to which of 
two evaluations shall be applied, 38 C.F.R. § 4.7 requires 
that the higher evaluation be applied if the disability 
picture more nearly approximates the criteria associated with 
that higher evaluation.  Therefore, the Board finds, with 
resolution of any doubt in the veteran's favor, that the 
residuals of a left ankle fracture warrant an increased 
rating of 30 percent under Diagnostic Code 5262 for 
impairment of the tibia and fibula as his disability more 
nearly approximates the criteria required for that rating.  
That said, there is no basis for a rating higher than 30 
percent, inasmuch as there is no evidence of ankylosis of the 
ankle or nonunion of the tibia and fibula, as set forth in 
Diagnostic Codes 5270 and 5262, respectively.




ORDER

Entitlement to a rating of 30 percent for residuals of a left 
ankle fracture is granted  subject to the criteria applicable 
to the payment of monetary benefits.




____________________________________________
N.R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


